          Case 1:18-cv-00443-LY Document 98 Filed 07/03/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT                               F1LJ
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION                                                     Q: 3L
                                                                                    2t19   JU -3   M'

JONATHAN LANGLEY,                               §
              PLAINTIFF,                        §
                                                §
V.                                              §
                                                §    CIVIL NO. 1:1 8-CV-443-LY
INTERNATIONAL BUSINESS                          §
MACHINES CORPORATION,                           §
               DEFENDANT.                       §




       IT IS HEREBY ORDERED that Plaintiff's Motion to Compel Requests for Production and

Depositions and for Leave to Exceed Ten Depositions and to Extend the Discovery Period filed June

25, 2019 (Doc. #86) is REFERRED to United States Magistrate Andrew Austin for resolution

pursuant to 28 U.S.C.    §   636(b)(1)(A), Federal Rule of Civil Procedure 72, and Rule 1(c) of

Appendix C of the Local Rules of the United States District Court for the Western District of Texas,

as amended.

       SIGNED this 2nd day of July, 2019.




                                              LEES
                                              UNITED STATES DISTRICT JUDGE
